UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 TRECORA RESOURCES (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ X Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at May 4, 2016: 24,502,346. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4.Controls and Procedures 24 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 24 ITEM 1A.Risk Factors 24 ITEM 6.Exhibits 25 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, (unaudited) DECEMBER 31, ASSETS (thousands of dollars) Current Assets Cash and cash equivalents $ $ Trade receivables, net Inventories Prepaid expenses and other assets Taxes receivable Deferred income taxes Total current assets Plant, pipeline and equipment, net Goodwill Other intangible assets, net Investment in AMAK Mineral properties in the United States Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Current portion of derivative instruments Accrued liabilities Current portion of post-retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post-retirement benefit, net of current portion Derivative instruments, net of current portion 40 59 Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40 million shares of $.10 par value; issued and outstanding24.2 million shares in 2016 and 2015 Additional paid-in capital Retained earnings Total Trecora Resources Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, REVENUES (thousands of dollars) Petrochemical and Product Sales $ $ Processing Fees OPERATING COSTS AND EXPENSES Cost ofSales and Processing (including depreciation and amortization of$2,219 and $2,026, respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income 4 6 Interest Expense ) ) Equity in Earnings of AMAK 59 Miscellaneous Income (Expense) ) 26 ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO TRECORA RESOURCES $ $ Basic Earnings per Common Share Net Income Attributable to Trecora Resources (dollars) $ $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income Attributable to Trecora Resources (dollars) $ $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) TRECORA RESOURCES STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL EARNINGS TOTAL INTEREST EQUITY (thousands) JANUARY 1, 2016 $ Stock options Issued to Directors - - 66 - 66 - 66 Issued to Employees - Issued to Former Director - - 24 - 24 - 24 Restricted Common Stock Issued to Directors - - 31 - 31 - 31 Issued to Employees - Common stock Issued to Directors 9 1 74 - 75 - 75 Issued to Employees 35 3 8 - 11 - 11 Net Income - MARCH 31, 2016 $ See notes to consolidated financial statements. 3 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, (thousands of dollars) OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income of Trecora Resources To Net Cash Provided by Operating Activities: Depreciation Amortization of Intangible Assets Unrealized Gain on Derivative Instruments ) ) Share-based Compensation Deferred Income Taxes ) Postretirement Obligation 2 2 Equity in earnings of AMAK ) ) Changes in Operating Assets and Liabilities: Decrease in Trade Receivables Decrease in Income Tax Receivable Increase in Inventories ) ) Decrease in Prepaid Expenses and Other Assets Decrease in Accounts Payable and Accrued Liabilities ) ) Decrease in Other Liabilities ) ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Additions to Plant, Pipeline and Equipment ) ) FINANCING ACTIVITIES Issuance of Common Stock 11 Repayment of Long-Term Debt ) ) Net Cash Used in Financing Activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash payments for taxes, net of refunds $ - $ Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ See notes to consolidated financial statements. 4 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL Organization Trecora Resources (the “Company”), was incorporated in the State of Delaware in 1967. Our principal business activities are the manufacturing of various specialty hydrocarbons and synthetic waxes and the provision of custom processing services.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean Trecora Resources and its subsidiaries. This document includes the following abbreviations: (1)TREC – Trecora Resources (2) TOCCO - Texas Oil & Chemical Co. II, Inc. – Wholly owned subsidiary of TREC and parent of SHR and TC (3)SHR – South Hampton Resources, Inc. – Petrochemical segment and parent of GSPL (4)GSPL – Gulf State Pipe Line Co, Inc. – Pipeline support for the petrochemical segment (5)TC – Trecora Chemical – Specialty wax segment (6)AMAK – Al Masane Al Kobra Mining Company – Mining investment – 35% ownership (7)PEVM – Pioche Ely Valley Mines, Inc. – Inactive mine - 55% ownership Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information and in conformity with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, these unaudited financial statements do not include all of the information and footnotes required by GAAP for complete financial statements and, therefore, should be read in conjunction with the financial statements and related notes contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The unaudited condensed financial statements included in this document have been prepared on the same basis as the annual condensed financial statements and in management’s opinion reflect all adjustments, including normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the interim periods presented.We have made estimates and judgments affecting the amounts reported in this document.The actual results that we experience may differ materially from our estimates.In the opinion of management, the disclosures included in these financial statements are adequate to make the information presented not misleading. Operating results for the three months ended March 31, 2016, are not necessarily indicative of results for the year ending December 31, 2016. We currently operate in two segments, specialty petrochemical products and specialty synthetic waxes.All revenue originates from United States’ sources, and all long-lived assets owned are located in the United States. The Company owns a 35% interest in AMAK, a Saudi Arabian closed joint stock company which owns and is developing mining assets in Saudi Arabia.We account for our investment under the equity method of accounting.See Note 15. Certain reclassifications have been made to the Statements of Income for the three months ended March 31, 2015, in order to conform to the three months ended March 31, 2016, presentation.These reclassifications had no effect on net income for the three months ended March 31, 2015, as previously reported. Certain reclassifications have been made to the Consolidated Balance Sheets for the year ended December 31, 2015, related to our adoption of ASU 2015-03 and ASU 2015-15 as noted below in Note 2. 2. RECENT ACCOUNTING PRONOUNCEMENTS In May 2014 the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"). ASU 2014-09 supersedes the revenue recognition requirements of FASB Accounting Standards Codification ("ASC") Topic 605, Revenue Recognition and most industry-specific guidance 5 Table of Contents throughout the Accounting Standards Codification, resulting in the creation of FASB ASC Topic 606, Revenue from Contracts with Customers. ASU 2014-09 requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. This ASU provides alternative methods of retrospective adoption and is effective for fiscal years, and interim periods within those years, beginning after December 15, 2017. Early adoption would be permitted but not before annual periods beginning after December 15, 2016.The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. In April 2015 the FASB issued ASU No. 2015-03, Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs. The amendments in this ASU 2015-03 require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this ASU 2015-03. In August 2015 the FASB issued ASU No. 2015-15, Interest - Imputation of Interest (Subtopic 835-30): Presentation and Subsequent Measurement of Debt Issuance Costs Associated with Line-of-Credit Arrangements - Amendments to SEC Paragraphs Pursuant to Staff Announcement at June 18, 2eeting. ASU 2015-15 was issued to address presentation or subsequent measurement of debt issuance costs related to line-of-credit arrangements that were not found ASU 2015-03. Given the absence of authoritative guidance within ASU 2015-03 for debt issuance costs related to line-of-credit arrangements, the SEC staff would not object to an entity deferring and presenting debt issuance costs as an asset and subsequently amortizing the deferred debt issuance costs ratably over the term of the line-of-credit arrangement, regardless of whether there are any outstanding borrowings on the line-of-credit arrangement. These standards are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, and should be applied retrospectively.The Company adopted ASU 2015-03 and ASU 2015-15 at and for the three months ended March 31, 2016. At March 31, 2016, and December 31, 2015, related net loan fees of approximately $1.0 million and $1.2 million, respectively, have been netted against long term debt. In November 2015 the FASB issued ASU No. 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes. The new standard eliminates the current requirement for organizations to present deferred tax liabilities and assets as current and noncurrent in a classified balance sheet. Instead, organizations will be required to classify all deferred tax assets and liabilities as noncurrent.The amendments are effective for financial statements issued for annual periods beginning after December 15, 2016, and interim periods within those annual periods. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. In February 2016 the FASB issued ASU No. 2016-02, Leases (Topic 842), to increase transparency and comparability among organizations by recognizing all lease transactions (with terms in excess of 12 months) on the balance sheet as a lease liability and a right-of-use asset (as defined). The ASU is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years, with earlier application permitted. Upon adoption, the lessee will apply the new standard retrospectively to all periods presented or retrospectively using a cumulative effect adjustment in the year of adoption. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. In March 2016 the FASB issued ASU No. 2016-09, Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting, which will reduce complexity in accounting standards related to share-based payment transactions, including, among others, (1) accounting for income taxes, (2) classification of excess tax benefits on the statement of cash flow, (3) forfeitures, and (4) statutory tax withholding requirements. The ASU is effective for annual reporting periods beginning on or after December 15, 2016, and interim periods within those annual periods. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. 6 Table of Contents 3. TRADE RECEIVABLES Trade receivables, net, consisted of the following: March 31, 2016 December 31, 2015 (thousands of dollars) Trade receivables $ $ Less allowance for doubtful accounts ) ) Trade receivables, net $ $ Trade receivables serve as collateral for our amended and restated loan agreement (see Note 8). 4. INVENTORIES Inventories include the following: March 31, 2016 December 31, 2015 (thousands of dollars) Raw material $ $ Work in process 63 56 Finished products Total inventory $ $ The difference between the calculated value of inventory under the FIFO and LIFO bases generates either a recorded LIFO reserve (i.e., where FIFO value exceeds the LIFO value) or an unrecorded negative LIFO reserve (i.e., where LIFO value exceeds the FIFO value).In the latter case, in order to ensure that inventory is reported at the lower of cost or market and in accordance with ASC 330-10, we do not increase the stated value of our inventory to the LIFO value. At March 31, 2016, and December 31, 2015, LIFO value of petrochemical inventory exceeded FIFO; therefore, in accordance with the above policy, no LIFO reserve was recorded. Inventory serves as collateral for our amended and restated loan agreement (see Note 8). Inventory included petrochemical products in transit valued at approximately $1.6 million and $2.7 million at March 31, 2016, and December 31, 2015, respectively. 5. PLANT, PIPELINE AND EQUIPMENT Plant, pipeline and equipment consisted of the following: March 31, 2016 December 31, 2015 (thousands of dollars) Platinum catalyst $ $ Land Plant, pipeline and equipment Construction in progress Total plant, pipeline and equipment Less accumulated depreciation ) ) Net plant, pipeline and equipment $ $ Plant, pipeline, and equipment serve as collateral for our amended and restated loan agreement (see Note 8). Interest capitalized for construction for the three months ended March 31, 2016, and 2015,was approximately $31,000and $27,000, respectively. Construction in progress during the first three months of 2016 included equipment purchased for the hydrogenation expansion, the new reformer unit, a new custom processing unit, and a new cooling tower which was associated with our D train expansion. 7 Table of Contents Amortization relating to the platinum catalyst which is included in cost of sales was $21,067 for the three months ended March 31, 2016, and 2015. 6. GOODWILL AND INTANGIBLE ASSETS, NET Goodwill and intangible assets were recorded in relation to the acquisition of TC on October 1, 2014. Intangible Assets The following tables summarize the gross carrying amounts and accumulated amortization of intangible assets by major class (in thousands): March 31, 2016 Intangible assets subject to amortization (Definite-lived) Gross Accumulated Amortization Net Customer relationships $ $ ) $ Non-compete agreements 94 ) 65 Licenses and permits ) Developed technology ) ) Intangible assets not subject to amortization (Indefinite-lived) Emissions Allowance - Trade name - Total $ $ ) $ December 31, 2015 Intangible assets subject to amortization (Definite-lived) Gross Accumulated Amortization Net Customer relationships $ $ ) $ Non-compete agreements 94 ) 70 Licenses and permits ) Developed technology ) ) Intangible assets not subject to amortization (Indefinite-lived) Emissions Allowance - Trade name - Total $ $ ) $ Amortization expense for intangible assets included in cost of sales for the three months ended March 31, 2016, and 2015 was approximately $470,000 and $471,000, respectively. Based on identified intangible assets that are subject to amortization as of March 31, 2016, we expect future amortization expenses for each period to be as follows (in thousands): Remainder of Thereafter Customer relationships $ Non-compete agreements 14 19 19 13 - - Licenses and permits 97 Developed technology Total future amortization expense $ 8 Table of Contents 7. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO TRECORA RESOURCES The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Trecora Resources for the three months ended March 31, 2016, and 2015, respectively. Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income Attributable to Trecora Resources $ Unvested restricted stock grant Dilutive stock options outstanding Diluted Net Income per Share: Net Income Attributable to Trecora Resources $ At March 31, 2016, and 2015, 1,368,437 and 1,527,091 potential common stock shares, respectively were issuable upon the exercise of options and warrants. The earnings per share calculations for the periods ended March 31, 2016, and 2015, included 300,000 shares of the Company that are held in the treasury of TOCCO. 8. LIABILITIES AND LONG-TERM DEBT On October 1, 2014, we entered into an Amended and Restated Credit Agreement (“ARC”) with the lenders which from time to time are parties to the ARC and Bank of America, N.A., as Administrative Agent for the Lenders, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as Lead Arranger. Under the ARC, we may borrow, repay and re-borrow revolving loans from time to time during the period ending September 30, 2019, up to but not exceeding $40.0 million.All outstanding loans under the revolving loans must be repaid on October 1, 2019.As of March 31, 2016, and December 31, 2015, there was a long-term amount of $1.0 million outstanding.The interest rate on the loan varies according to several options.Interest on the loan is paid monthly and a commitment fee of 0.37% is due quarterly on the unused portion of the loan.At March 31, 2016, approximately $39.0 million was available to be drawn. Under the ARC, we also borrowed $70.0 million in a single advance term loan (the “Acquisition Loan”) to partially finance the acquisition of TC.Interest on the Acquisition Loan is payable quarterly using a ten year commercial style amortization.Principal is also payable on the last business day of each March, June, September and December in an amount equal to $1,750,000, provided that the final installment on the September 30, 2019, maturity date shall be in an amount equal to the then outstanding unpaid principal balance of the Acquisition Loan.At March 31, 2016, there was a short-term amount of $7.0 million and a long-term amount of $52.5 million outstanding.At December 31, 2015, there was a short-term amount of $7.0 million and a long-term amount of $54.3 million outstanding. Under the ARC, we also had the right to borrow $25.0 million in a multiple advance loan (“Term Loans”).Borrowing availability under the Term Loans ended on December 31, 2015.The Term Loans converted from a multiple advance loan to a “mini-perm” loan once certain obligations were fulfilled such as certification that construction of D-Train was completed in a good and workmanlike manner, receipt of applicable permits and releases from governmental authorities, and receipt of releases of liens from the contractor and each subcontractor and supplier.Interest on the Term Loans is paid monthly.At March 31, 2016, there was a short-term amount of $1.3 million and a long-term amount of $18.3 million outstanding.At December 31, 2015, there was a short-term amount of $1.3 million and a long-term amount of $18.7 million outstanding. The interest rate on all of the above loans varies according to several options as defined in the ARC.At March 31, 2016, and December 31, 2015, the rate was 2.68% and 2.42%, respectively.We were in compliance with all covenants at March 31, 2016. 9 Table of Contents 9. FAIR VALUE MEASUREMENTS The following items are measured at fair value on a recurring basis at March 31, 2016, and December 31, 2015: Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Value Measurements Using March 31, 2016 Level 1 Level 2 Level 3 (thousands of dollars) Liabilities: Interest rate swap $ - $ - Fair Value Measurements Using December 31, 2015 Level 1 Level 2 Level 3 (thousands of dollars) Liabilities: Interest rate swap $ - $ - The carrying value of cash and cash equivalents, trade receivables, accounts payable, accrued liabilities, accrued liabilities in Saudi Arabia and other liabilities approximate fair value due to the immediate or short-term maturity of these financial instruments. The fair value of variable rate long term debt reflects recent market transactions and approximate carrying value.We used other observable inputs that would qualify as Level 2 inputs to make our assessment of the approximate fair value of our cash and cash equivalents, trade receivables,accounts payable, accrued liabilities, accrued liabilities in Saudi Arabia, other liabilities and variable rate long term debt.The fair value of the derivative instruments are described below. Commodity Financial Instruments We periodically enter into financial instruments to hedge the cost of natural gasoline (the primary feedstock) and natural gas (used as fuel to operate the plant). We assess the fair value of the financial swaps on feedstock using quoted prices in active markets for identical assets or liabilities (Level 1 of fair value hierarchy).At March 31, 2016, and December 31, 2015, no commodity financial instruments were outstanding.For additional information see Note 10. Interest Rate Swap In March 2008 we entered into an interest rate swap agreement with Bank of America related to a $10.0 million term loan secured by plant, pipeline and equipment.The interest rate swap was designed to minimize the effect of changes in the London InterBank Offered Rate (“LIBOR”) rate.We had designated the interest rate swap as a cash flow hedge under ASC Topic 815, Derivatives and Hedging; however, due to the ARC, we felt that the hedge was no longer entirely effective.Due to the time required to make the determination and the immateriality of the hedge, we began treating it as ineffective as of October 1, 2014. We assess the fair value of the interest rate swap using a present value model that includes quoted LIBOR rates and the nonperformance risk of the Company and Bank of America based on the Credit Default Swap Market (Level 2 of fair value hierarchy). We have consistently applied valuation techniques in all periods presented and believe we have obtained the most accurate information available for the types of derivative contracts we hold. See discussion of our derivative instruments in Note 10. 10. DERIVATIVE INSTRUMENTS Commodity Financial Contracts Hydrocarbon based manufacturers, such as the Company, are significantly impacted by changes in feedstock and natural gas prices. Not considering derivative transactions, feedstock and natural gas used for the three months ended March 31, 2016, and 2015, represented approximately 64.0%and 68.0% of our petrochemical operating expenses, respectively. The significant percentage decrease of petrochemical operating expenses illustrates the impact that feedstock price changes have on our operations.During the first quarter of 2016, feedstock prices continued to decline industry-wide. 10 Table of Contents We endeavor to acquire feedstock and natural gas at the lowest possible cost.Our primary feedstock (natural gasoline) is traded over the counter and not on organized futures exchanges.Financially settled instruments (fixed price swaps) are the principal vehicle used to give some predictability to feed prices. We do not purchase or hold any derivative financial instruments for trading or speculative purposes and hedging is limited by our risk management policy to a maximum of 40% of monthly feedstock requirements. Typically, financial contracts are not designated as hedges.As of March 31, 2016, we had no outstanding committed financial contracts. The following tables detail (in thousands) the impact the agreements had on the financial statements: Three Months Ended March 31, Unrealized gain $
